Case: 14-20665      Document: 00513171550         Page: 1    Date Filed: 08/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                    No. 14-20665
                                                                                       Fifth Circuit

                                                                                     FILED
                                  Summary Calendar                             August 27, 2015
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee

v.

JOSE SANTOS GALLEGOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CR-773


Before REAVLEY, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Jose Santos Gallegos pleaded guilty, pursuant to a plea agreement, to
conspiracy to possess with intent to distribute 50 grams or more of
methamphetamine.          He argues that the Government breached his plea
agreement by not moving for a three-level reduction for acceptance of
responsibility under U.S.S.G. § 3E1.1.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20665    Document: 00513171550     Page: 2     Date Filed: 08/27/2015


                                 No. 14-20665

      In exchange for Gallegos’s plea, the Government agreed to recommend
that he receive a two-level downward adjustment for acceptance of
responsibility, pursuant to § 3E1.1(a), if he accepted responsibility as
contemplated by the Guidelines. The Government also agreed to move for an
additional one-level reduction if he qualified for the two-level adjustment and
the offense level was 16 or greater.
      The written statement Gallegos proposes to be acceptance of
responsibility was this: “I’m sorry for getting involved in selling drugs. It was
a very stupid thing to do. I’m sorry.” The probation officer provided that if the
district court determined that Gallegos’s statement was sufficient to establish
that he had accepted responsibility, then the revised guidelines range, based
on a total offense level of 40, would be 360 months to life. The court rejected
that statement as an acceptance of responsibility.
      Gallegos’s guidelines range without the three-level adjustment was life
in prison. At sentencing, the Government stated that the guidelines range
with the three-level acceptance of responsibility adjustment was 360 months
to life and recommended a 360-month sentence.             Thus, the Government
recommended the sentence with the adjustment. Furthermore, because the
district court determined that Gallegos had not accepted responsibility, the
Government was not obligated to recommend the lower sentence.                  He,
therefore, has not shown that the Government clearly or obviously breached
the plea agreement. See Puckett, 556 U.S. at 135. Gallegos’s arguments that
the district court erred in not granting him a reduction for acceptance of
responsibility and that his sentence is procedurally and substantively
unreasonable are barred by the appeal waiver in his plea agreement. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.



                                       2